Citation Nr: 0421850	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-15 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 60 
percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to an effective date, prior to July 14, 2000, 
for the grant of service connection for a total compensation 
rating based on individual unemployability (TDIU). 

3.  Entitlement to service connection for a shoulder 
disorder, including as secondary to service-connected 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:  	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of September 2001, February 
2002, and August 2003 by the Wichita, Kansas, Medical and 
Regional Office (M&ROC) of the Department of Veterans Affairs 
(VA).  

By the September 2001 rating decision, the M&ROC granted 
service connection for degenerative joint disease of the 
lumbar spine and assigned an initial evaluation of 40 percent 
from July 14, 2000, the date of receipt of the veteran's 
service connection claim.  

In August 2003 the M&ROC increased the initial evaluation to 
60 percent also effective from July 14, 2000.  Despite the 
award of this partial increase in the rating, the appeal 
remains before the Board because the 60 percent evaluation is 
not the maximum rating available for degenerative joint 
disease.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding 
that a rating decision issued after a notice of disagreement 
which grants less than the maximum rating available does not 
"abrogate the pending appeal").  

By the February 2002 rating decision the M&ROC denied service 
connection for a shoulder disability.  By the August 2003 
rating decision, the M&ROC awarded a TDIU effective July 14, 
2000.  The veteran has appealed the effective date assigned 
for this rating.  

In that same February 2002 rating decision the M&ROC denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  It was not until September 2003 that a 
statement was received from the representative referable to a 
claim for service connection for PTSD.  




It appears that the representative wishes to reopen the 
previously denied claim.  As the issue of entitlement to 
service connection for PTSD has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the M&ROC for clarification, initial 
consideration, and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal as to the issue of entitlement to service 
connection for a shoulder disability is addressed in the 
remand portion of the decision below and is REMANDED to the 
M&ROC via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is 
manifested by pain, severe limitation of motion, tenderness 
and spasm of the vertebral muscles and pain and neurologic 
deficits in the lower extremities.

2.  Degenerative joint disease of the lumbar spine is not 
manifested by complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints or without other joint involvement; nor is 
there disabilitly equivalent to residuals of vertebral 
fracture with "cord involvement, bedridden, or requiring long 
leg braces."

3.  The veteran has no service-connected disabilities other 
than degenerative joint disease of the lumbar spine.  

4.  The veteran's original claim for service connection for 
degenerative joint disease of the lumbar spine was received 
on July 14, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 
percent for degenerative joint disease of the lumbar spine 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 4.7 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (as in 
effect before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect since September 22, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, (as in 
effect from September 26, 2003).

2.  The claim for an effective date, prior to July 14, 2000, 
for a TDIU is denied as a matter of law.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Shields v. Brown, 8 Vet. 
App. 346, 351-52 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

It appears that the VCAA is applicable to the issues on 
appeal because the veteran's claims were received after 
November 9, 2000, the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the September 2001, February 2002 and 
August 2003 rating decisions, the September 2002 and February 
2004 Statements of the Case and the August 2003 and March 
2004 Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the M&ROC denied the claims.  The September 2002 Statement of 
the case and the March 2004 Supplemental Statement of the 
Case set forth the text of the VCAA regulations.  

In addition, in July 2001, January 2002, October 2002 and 
February 2004 the M&ROC sent the veteran letters that 
explained the expanded VA notification and duty to assist 
obligations under the VCAA.  The letters advised him that 
private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letters explained that the M&ROC would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) (usually 
the M&ROC) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made before November 9, 
2000, the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II that essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

In the present case, since only one of the VCAA notification 
letters was sent to the veteran before the AOJ adjudication 
that led to this appeal (a letter that pertains to service 
connection for the back disability, not to the increased 
rating issue), their timing does not fully comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice was not provided before the first AOJ 
adjudication of the claim, the requisite notifications were 
provided before the transfer and certification of the case to 
the Board.  After each notice, the veteran was given ample 
time in which to respond.  

Thereafter, the case was readjudicated and a supplemental 
statement of the case was issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  

The veteran has undergone several VA examinations to provide 
information regarding the current status of his back 
disability and to obtain the requisite medical opinions.  The 
record does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As to the issue of entitlement to an earlier effective date 
for the grant of a TDIU, the CAVC has held that the VCAA does 
not affect matters on appeal when the question is limited to 
statutory interpretation.  See generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 
16 Vet. App. 534, 542-3 (2002) and cases cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to a TDIU is 
legal in nature as there is no dispute as to the essential 
facts required to resolve the matter.  The outcome of the 
appeal is governed by the interpretation and application of 
the law and regulations rather than by consideration of the 
adequacy of the evidence or resolving conflicting evidence.  

Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required as to the TDIU issue.  


Criteria
Increased Ratings - General

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2003), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  


The use of descriptive terminology such as "mild" by medical 
examiners, although relevant, is not dispositive of an issue.  
All evidence must be evaluated.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2003).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Rating Criteria for Spinal Disabilities Prior to September 
22, 2002

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 20 percent rating 
for moderate disability, with recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Code 5293 (2003). 

Under Code 5295, pertaining to lumbosacral strain, a 
20 percent rating was assigned when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating was assignable for severe lumbosacral 
strain, "with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion."  38 C.F.R. § 4.71a, Code 5295 (2003).

Under Code 5003, degenerative arthritis was rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion of the specific joint or joints 
involved was noncompensable under the appropriate diagnostic 
codes, a 10 percent rating was applied for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2003).  

Under Code 5292, a 20 percent rating was assigned for 
moderate limitation of lumbar spine motion.  The next higher 
rating of 40 percent is assigned for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a (2003).  
Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 22, 2002

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  

Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  

Criteria -- Earlier Effective Dates

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  

If a claim is not received within one year after discharge or 
release, the award shall be effective from the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2003).  

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The decision of a duly constituted 
rating agency will be final and binding as to conclusions 
based on evidence on file at that time.  38 C.F.R. § 3.104(a) 
(2003).  

Where an award of service connection is based on receipt of 
new and material evidence, the effective date of the 
resulting award is from the date of receipt of a new claim 
following a final disallowance.  38 C.F.R. § 3.400(q) (2003).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  

Upon request made in person or in writing, the Secretary 
shall furnish, free of expense, all such printed instructions 
and forms as may be necessary in establishing the claim.  
38 U.S.C.A. § 5102 (West 2002). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2003).  Final RO decisions can be revised only if 
found to be clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a) (2003).  


Initial Increased Evaluation

The present appeal arises from the initial rating assigned 
following the allowance of service connection for 
degenerative joint disease of the lumbar spine, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003).  
Consequently, it is the present level of disability that is 
of primary concern) does not apply and separate ratings 
(known as staged ratings) are potentially assignable for 
different periods of time as warranted by the evidence.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  See 
also Francisco v. Brown, 7 Vet. App. 55 (1994).  

The regulations used to evaluate back disabilities, including 
intervertebral disc syndrome, have changed twice since the 
veteran filed his claim.  The first amendment created new 
criteria for intervertebral disc syndrome that became 
effective on September 23, 2002.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
The second regulatory change established criteria for 
evaluating disabilities of the spine and became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003)(to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, and Plate V).  



Neither of these changes apply to the period before September 
22, 2002.  The most recent changes do not apply to the period 
before September 26, 2003.  

The evidence before the M&ROC when service connection was 
granted included the March 2001 report of a private physician 
which noted that the veteran had probable degenerative disc 
disease of the lumbar spine manifested by hypertrophy of the 
paraspinous muscles, limitation of forward flexion to 40 
degrees, limitation of extension to 10 degrees, and 
limitation of lateral bending 15 degrees bilaterally.  There 
were no definite radicular symptoms.  The veteran had been 
unemployed for 14 years because of his back.  

At a VA examination performed in March 2001 it was reported 
that the veteran had a long history of back pain.  He could 
sleep only 3 to 4 hours a night due to chronic pain and left-
sided radiculopathy.  He reported that he had flare-ups of 
symptoms which were worse in cold weather.  

On examination, forward flexion was to 15 degrees.  He was 
unable to posteriorly extend his trunk.  Lateral flexion and 
lateral rotation were to 10 degrees and 15 degrees 
bilaterally, respectively.  Deep tendon reflexes were 1+/4 in 
the lower extremities.  

The diagnoses included mild to moderate degenerative changes 
involving the disc spaces throughout the lumbar spine and 
chronic low back pain and musculoskeletal back strains.  
Bilateral radiculopathy, left greater than right, was 
diagnosed.  VA outpatient treatment records dated through 
February 2004 show continuation of similar symptoms 
associated with degenerative joint disease of the lumbar 
spine.

Throughout the period covered by the grant of service 
connection, degenerative joint disease of the lumbar spine 
has been rated under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  Under the version of this code 
that was in effect before September 22, 2002, a 60 percent 
rating was assigned for pronounced disability with 
neurological deficit appropriate to the site of the diseased 
disc.  


A 60 percent rating was the highest rating assignable under 
that code, and entitlement to a higher rating could be 
established only under the code for ankylosis at an 
unfavorable angle or for residuals of vertebral fracture or 
disability equivalent thereto, either of which warranted a 
schedular 100 percent under Code 5285 or Code 5286.  A rating 
higher than 60 percent was not assignable under any other 
code.  

The evidence of record pertaining to the period before 
September 22, 2002, shows that the veteran had severe 
limitation of the spine as well as chronic pain, muscle 
tenderness, and some symptoms of radiculopathy in the lower 
extremities, but neither ankylosis of the spine nor 
disability equivalent to severe fracture residuals was shown, 
nor is it contended otherwise.  

The revisions that went into effect on September 22, 2002, 
provide that ratings for intervertebral disc syndrome under 
Code 5293 would be based either on total duration of 
incapacitating episodes or under separate evaluations for 
orthopedic and neurologic manifestations.  Under these 
revisions, as under the prior version, the highest rating 
assignable under Code 5293 was 60 percent.  The provisions of 
Code 5285 and 5286 pertaining to unfavorable ankylosis and 
residuals of vertebral fracture continued to provide a 
potential basis for a 100 percent rating if the requisite 
findings were shown.  However, in this case, the criteria 
required for a 100 percent rating under these codes are not 
manifest and have not been manifest at any time during the 
period of the service connection award.

The revisions to the rating schedule that went into effect on 
September 26, 2003, implemented a thorough and comprehensive 
review of the codes pertaining to disability of the entire 
spine.  The revised September 22, 2002, criteria for rating 
intervertebral disc syndrome were continued under Code 5243.  
Under the September 2003 revision, the highest rating 
assignable in the absence of unfavorable ankylosis of the 
entire thoracolumbar spine is 40 percent.  

The M&ROC has not had an opportunity to rate the veteran's 
spinal disability under the September 2003 revisions to the 
rating schedule.  However, under the clear facts presented, 
consideration of the claim for increase under these criteria 
offers no potential for the assignment of a rating higher 
than the 60 percent rating currently in effect inasmuch as 
the veteran clearly does not have unfavorable ankylosis of 
the entire spine and is therefore not entitled to a schedular 
100 percent rating under such criteria.  Accordingly, there 
is no possibility that consideration of the appeal without 
remanding the case to the M&ROC will result in prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In considering the veteran's potential entitlement to an 
initial evaluation higher than 60 percent, the Board has 
considered the effects of pain.  See 38 C.F.R. § 4.40 (2003).  
This regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
decision.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  38 C.F.R. § 4.45(f) (2003) states that "[p]ain on 
movement" is a relevant consideration for determinations of 
joint disabilities, that the lumbar vertebrae, like the 
cervical and dorsal vertebrae, are considered groups of minor 
joints, and that the "lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions."  
Where a disability is rated on the basis of limitation of 
motion, the provisions of 38 C.F.R.§§ 4.40 and 4.45 
pertaining to impairment due to pain must be taken into 
account.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Notwithstanding that the veteran's disability is rated under 
the intervertebral disc syndrome code rather than under a 
limitation of motion code, the VA General Counsel has held 
that Diagnostic Code 5293 involves loss of range of motion 
and that, pursuant to Johnson, 38 C.F.R. §§  4.40 and 4.45 
should be applied when a veteran's disability is rated under 
this diagnostic code.  See VAOPGCPREC 36-97.  

However, the rating schedule does not permit the assignment 
of an increased rating on the basis of pain when the highest 
schedular evaluation on the basis of limitation of motion has 
already been assigned.  The veteran is in receipt of the 
highest evaluation provided under any version of Code 5293; 
hence, no higher rating is available even with consideration 
of 38 C.F.R. §§  4.40 and 4.45.  


The veteran is potentially entitled to an evaluation higher 
than 60 percent on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, an extraschedular rating 
"commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities" may be assigned.  38 C.F.R. § 3.321(b)(1).  The 
governing norm is a finding "that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  

The CAVC has held that the Board does not have jurisdiction 
under 38 C.F.R. § 3.321(b)(1) to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically the Under Secretary 
for Benefits (formerly the Chief Benefits Director) or the 
Director of the VA Compensation and Pension Service.  Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996).  However, the CAVC 
clarified in Bagwell v. Brown, 9 Vet. App. 337 (1996), that 
it did not read the regulation to preclude the Board from 
affirming an M&ROC conclusion that a claim did not meet the 
criteria for submission to these Central Office officials 
pursuant to § 3.321(b)(1) or from reaching such a conclusion 
on its own.  

In the present case, the Board finds that notwithstanding the 
presence of severe impairment due to degenerative joint 
disease, the disability picture is not exceptional or unusual 
such as to warrant referral of the case to the appropriate 
authorities for a determination as to possible extraschedular 
entitlement.  To the extent that the disorder causes marked 
interference with employment, that restriction has been 
recognized in the assignment of a TDIU.  The record does not 
establish that degenerative joint disease has necessitated 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

Accordingly, a preponderance of the evidence of record is 
against the claim for an initial increased evaluation for 
degenerative joint disease.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Earlier Effective Date

The selection of July 14, 2000, as the effective date of the 
award of a TDIU reflects the fact that the grant of service 
connection for that disability that causes unemployability, 
degenerative joint disease, was made effective as of that 
date.  Since degenerative joint disease of the lumbar spine 
is the veteran's only service-connected disability, there is 
no potential for the assignment of an effective date for the 
TDIU before the effective date for that disability.  

In essence, therefore, the appeal as to the effective date 
for the TDIU necessitates a review of the effective date for 
the grant of service connection for degenerative joint 
disease.  The July 14, 2002, effective date for the grant of 
service connection was established by the application of 38 
C.F.R. § 3.400(b)(2) (2003), the VA regulation that 
implements the statutory provisions that control the 
assignment of effective dates of compensation awards.  See 
also 38 U.S.C.A. § 5110 (West 2002).  

Under the above-cited statute and regulations, an award of 
service connection can be made effective from the date after 
separation from service if a claim was received within one 
year after separation.  If no claim is received during that 
period, an award based on any subsequent claim can be made 
effective from no earlier than the date of such claim.  
Except for claims received during the first year after 
separation from service, there is no authority in the law for 
the assignment of an effective date earlier than the date of 
claim.  

The applicable definition of a VA claim is narrow and 
specific.  The law requires that a specific claim in the form 
prescribed by the Secretary must be filed.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  

To qualify as an informal claim there must be a communication 
or action indicating an intent to apply for VA benefits and 
the claim must identify the benefit sought.  

The Board has reviewed the record to determine whether any 
document qualifying as an earlier application for service 
connection for degenerative joint disease is of record, but 
finds that no document pertaining to degenerative joint 
disease of the spine was of record with VA before July 14, 
2000.  The veteran does not contend otherwise and has not 
suggested any legal theory by which an effective date earlier 
than July 14, 2000, might be awarded.  

In reaching this conclusion the Board is cognizant that in 
April 1988 the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he 
requested benefits for disability of the back.  The Board has 
also considered the fact that although the M&ROC adjudicated 
the claim as a claim for pension, under VA regulations a 
claim for pension may be accepted as a claim for compensation 
or vice versa.  38 C.F.R. § 3.151(a) (2003).  

In the circumstances of the present case, however, the Board 
does not believe that the April 1988 claim constituted a 
claim for compensation.  The language of the regulation is 
permissive rather than mandatory, thus giving VA adjudicators 
discretion to determine whether acceptance of a pension claim 
as a compensation claim is warranted in any particular case.  

Whether the veteran in filing the form was expressing "an 
intent to apply for VA benefits" must be viewed in the 
context of the entire document.  Though a back disability was 
cited as the reason for the claim, such injury was attributed 
to a postservice September 1987 injury rather than to 
military service.  Income information that was not needed for 
a compensation claim was included in the form.  It is also 
significant that subsequent communications from the veteran 
referred frequently to pension but never to service 
connection or compensation, and nowhere did the veteran ever 
state or suggest that his purpose was to receive any VA 
benefit other than pension.  

There is nothing about the form or his subsequent actions 
that suggests that he viewed the filing as a mechanism to 
obtain compensation.  This conclusion is strengthened by the 
fact that no document indicating an intent to apply for 
service connection was of record before July 14, 2000.  

It should also be pointed out that in some cases the date of 
a VA outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2003).  

However, these provisions operate only after a formal claim 
for compensation has previously been allowed (in which case 
the issue is entitlement to a higher rate of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is not 
compensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  This regulation does not apply 
where service connection has not been granted.  Therefore, 
any treatment or contact that the veteran had contact with a 
VA medical facility on July 14, 2000, is of no value to him 
in seeking an earlier effective date for the benefit later 
awarded.  

Nor is it relevant that degenerative joint disease may have 
preexisted July 14, 2000.  Compensation for such disability 
was not payable until entitlement had been adjudicated in 
accordance with the procedural and evidentiary requirements 
established by law.  The CAVC has made it plain that the date 
of the filing of the claim and the documentation of 
entitlement is controlling in effective date determinations.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

It is the law which is dispositive of the issue on appeal, 
not the facts.  The CAVC has held that where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995).  The Board finds that 
the appeal as to the effective date for a TDIU is without 
legal merit and must be denied.  



ORDER

Entitlement to an initial evaluation greater than 60 percent 
for degenerative joint disease of the lumbar spine is denied.  

Entitlement to an effective date, prior to July 14, 2000, for 
the grant of service connection for a TDIU is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The M&ROC issued a VCAA notice letter to the veteran in 
January 2002 which complies with the notice requirements of 
Quartuccio, supra., as to service connection for a shoulder 
disorder.  



Development of the Evidence

Although the M&ROC has developed and certified for appeal the 
issue of entitlement to service connection for a shoulder 
disability, the discussion has referred to the disorder at 
issue in vague terms without identifying the shoulder 
involved.  The veteran has likewise failed to present 
specific contentions relating to one shoulder or the other, 
and the medical record provides no clarifying information.  
Without more definite information clarifying the nature of 
the claim or the medical basis for evaluating such claim, the 
Board cannot conduct a meaningful review on appeal.  

The veteran appears to be claiming that any current shoulder 
disability is proximately due to or the result the service-
connected degenerative joint disease of the lumbar spine for 
purposes of a grant of secondary service connection under 
38 C.F.R. §§ 3.310(a).  For proper consideration of the 
claim, a VA examination should be performed, to include a 
medical opinion as to the nature of any current disability of 
either shoulder and the relationship, if any, between such 
disorder and the service-connected low back disability.  

"[F]ulfillment of the statutory duty to assist ...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the issue of entitlement to service connection 
for a shoulder disability is remanded to the VBA AMC for 
further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any shoulder disorder(s) 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
shoulder disorder(s) found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:




(1)  Is it at least  as likely as not 
that any shoulder disorder(s) found on 
examination is/are due to service on any 
basis, or if preexisting service, was 
aggravated thereby?

(2) Is it at least as likely as not that 
any shoulder (left and/or right) 
disorder(s) found on examination is/are 
related to service connected low back 
disability?

(3) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
low back disability aggravates any 
chronic acquired shoulder disorder(s) 
found on examination?

(4) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired shoulder disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
low back disability based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired shoulder 
disorder(s) found on examination is/are 
proximately due to the service-connected 
low back disability.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a shoulder 
disability, including as secondary to the 
service-connected degenerative joint 
disease of the lumbar spine.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for a shoulder disorder, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



